Exhibit 99.36 Sandspring Presents Updated NI 43-101 Mineral Resource Estimate for Toroparu Gold-Copper Project, Guyana; Drilling Continues June 3, 2010 – SANDSPRING RESOURCES LTD. (SSP: TSX-V) (“Sandspring” or the “Company”) is pleased to announce completion of an updated NI 43-101 compliant mineral resource estimate for the Toroparu gold-copper deposit in the Republic of Guyana, South America. The latest Toroparu gold-copper deposit mineral resource estimate was independently modeled by P&E Mining Consultants Inc. as a potentially open-pittable deposit. The single Open Pit optimized pit shell model features an NI 43-101 compliant Indicated mineral resource of 3,692,000 ounces gold-equivalent (2,891,000 oz. gold and 288 million pounds copper) contained within 104,975,000 tonnes at 0.86g/t gold and 0.12% copper. An additional Inferred mineral resource of 1,078,000 ounces gold-equivalent (895,000 oz. gold and 66 million pounds copper) is contained within 38,829,000 tonnes at 0.72 g/t gold and 0.08% copper (Table 1).
